Citation Nr: 1448634	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-29 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee strain, chondromalacia, left patella.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a compensable rating for bilateral hearing loss. 

5.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Boise, Idaho.

By way of history, the issues of entitlement to higher ratings for PTSD, left knee, and bilateral hearing loss were previously addressed by the RO in statements of the case dated in September 2004 (PTSD) and March 2005 (left knee, bilateral hearing loss), following disagreements with initial ratings assigned in September 2003 (PTSD) and September 2004 (left knee, bilateral hearing loss).  However, the Veteran did not perfect these appeals.  

Further, with respect to the left knee and bilateral hearing loss, VA examination reports were received within one year of the September 2004 rating decision, following the March 2005 statement of the case (SOC); however, such evidence was not pertinent as it did not support higher ratings for these issues and was essentially duplicative of evidence already of record.  The Agency of Original Jurisdiction (AOJ) issued a rating decision in July 2005 addressing the evidence but did not issue a supplemental statement of the case.  Such was not required under 38 C.F.R. § 19.31 as the evidence was not pertinent.  The Veteran did not file a notice of disagreement with the July 2005 rating decision, evidence within one year of the July 2005 rating decision, or file a substantive appeal regarding the issues, within one year of the disputed September 2004 rating decision.  Thus, the present appeals do not stem from the appeals addressed in the March 2005 SOC or the July 2005 rating decision.  See 38 C.F.R. §§ 3.156(b), 20.302.  Neither the Veteran nor his representative contend otherwise.  See March 2014 Representative's Statement indicating that the present claims for increase were initiated in February 2010.  

The Board notes that the Veteran's paper claims file has been scanned to the Veterans Benefits Management System (VBMS) file and the entire file is now paperless.  Another separate paperless claims file is also associated with the Veteran's claims - a Virtual VA file.  The documents in Virtual VA are duplicative of those in VBMS.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

In the present case, the Veteran did not specifically file a claim for the increased rating issues on appeal but rather, filed a claim of entitlement to TDIU in February 2010.  The AOJ reevaluated all of the Veteran's service-connected disabilities in order to fully address the TDIU claim; however, the AOJ did not provide the Veteran with the appropriate notice required with respect to the increased rating claims.  The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Here, the only VCAA notice provided was specifically in reference to the TDIU claim.  See February 2010 VCAA letter.  As such, on remand, the AOJ is directed to provide the appropriate VCAA notice to the Veteran regarding the increased rating claims. 

Further, with respect to the claims for increased ratings for the right and left knees, the Board acknowledges the Veteran's representative's assertion in the June 2014 Informal Hearing Presentation that the Veteran's most recent knee examination was in 2005; however, a review of the file reveals that he underwent a VA examination for his knees in May 2010.  A review of the May 2010 VA examination report reveals factual inconsistencies and the Board finds that a new VA examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Specifically, in May 2010, the VA examiner was asked to determine whether the Veteran had degenerative joint disease in the left knee that was related to the chondromalacia, left patella for which he was originally granted service connection.  The examiner determined that the Veteran's current mild arthritis of the bilateral knees was not caused by or related to the original service injury to the knees as degenerative joint disease was not noted on the 2005 VA examination report.  However, a review of the May 2005 VA examination report includes X-ray findings of mild or early osteoarthritis in both knees.  Further, the Veteran was already service-connected for degenerative changes in the right knee.  Thus, the May 2010 VA examiner's opinion appears to be based on an inaccurate factual basis.  

Additionally, the Veteran alleges that the May 2010 VA knee examiner made rude remarks to him.  He reported that he informed the examiner that she was making the examination difficult.  See December 2010 statement.  He also reported that the VA examiner's behavior caused him to have a panic attack.  Id.  Further, the Board notes that the May 2010 VA examiner found that the Veteran has calluses on his knees due to crawling on his knees while "working" on his ranch.  In the December 2010 statement, the Veteran reported that the "ranch" is his residence and that he merely feeds his pets, and does not work on the property.  Further, he reported that he does not crawl on his knees but rather that his knees may be callused from falling on his knees due to weakness, instability, and giving way.  The May 2010 VA examiner also questioned the Veteran's need for a cane as he does not have a prescription for such usage.  In the December 2010 statement, the Veteran explained that the reason he does not have a prescription for his cane is because he is able to identify when he needs to use the cane, without being told to use one.  Based on the foregoing, a new examination is required and such examination should be performed by someone other than the May 2010 VA examiner.
  
On remand, the new VA examiner should discuss all manifestations of the Veteran's knee disabilities.  If there are any manifestations that are not caused or aggravated by his service-connected knee disabilities, that are also distinguishable from the service-connected manifestations, the examiner should so indicate.  See Mittleider v. West, 11 Vet. App. 181 (1998) (When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, reasonable doubt on any issue must be resolved in the Veteran's favor, and signs and symptoms be attributed to the service-connected condition).  

The severity of the service-connected claims for which increased ratings are being sought and remanded herein, directly affects whether the Veteran is entitled to TDIU.  Thus, consideration of the Veteran's claim for TDIU is inextricably intertwined with the claims for higher ratings and is deferred pending the readjudication of the increased rating claims presently on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must be provided to the Veteran.  In particular, the notice should advise the Veteran as to the evidence necessary to support his claims for increased ratings for service-connected PTSD, and bilateral knees, and bilateral hearing loss.  The notice should also include an explanation as to the information or evidence needed to determine a disability rating and effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  If the Veteran responds and provides the appropriate authorization in order to obtain additional private treatment records, or identifies treatment at VA facilities, all reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, such should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Following receipt of any records received in response to the VCAA letter, the Veteran should be afforded a VA examination to determine the current severity of the service connected disabilities of the knees.  The claims file and a copy of this remand should be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing and evaluations should be completed.  The Veteran's lay history of symptoms associated with the disability should be recorded and considered.

The examiner is asked to address the following:

(a) Provide a comprehensive diagnosis reflective of the current and primary manifestations of the disabilities of the knees.

(b) Provide the range of motion of the bilateral knees (extension, flexion), expressed in degrees.  

(c) Discuss whether the Veteran has any subluxation, instability, ankylosis, locking, pain, and effusion, impairment of the tibia and fibula, or genu recurvatum.  

(d) Determine whether the bilateral knees exhibit weakened movement, excess fatigability, or incoordination attributable to the service connected disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner is also requested to discuss the nature and overall degree of functional impairment, if any, attributable to these factors.

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when the bilateral knees are used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the nature and extent of functional impairment and/or degree of additional range of motion loss due to pain on use or during flare-ups.

(e) The examiner is also asked to comment on the impact of the Veteran's knee disabilities, if any, on his employability and activities of daily life.  

(f)  If the examiner finds that the Veteran has any knee manifestations that are not caused or aggravated by the Veteran's service connected left knee chondromalacia patella or right knee degenerative changes, the examiner should identify those manifestations.  

A complete rationale for any opinions expressed should be provided.

4. Schedule the Veteran for a VA audio examination. The examiner must perform all required testing, and should describe current manifestations of hearing loss, as well as the impact of the disability on the Veteran's daily functioning.

5. Schedule the Veteran for a VA examination to determine the nature, extent and severity of the Veteran's service-connected PTSD.  The claims folder must be made available to the examiner and all indicated tests and studies should be conducted. Comment on the extent of the Veteran's functional impairment, socially and occupationally.

6.  Readjudicate the claims to include consideration of all evidence added to the record since the April 2013 Supplemental Statement of the Case (SSOC).  If the claims remain denied, provide another SSOC to the Appellant and his representative.  Return the issues to the Board for further appellate review after the Veteran and his representative have been afforded an adequate opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



